DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 07/19/2022.
3.	35 U.S.C. 112(d) rejection for Claims 3 and 13 are withdrawn after the Amendment.

Status of Claims
4.	Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-4, 6, 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al (US 6,563,515) in view of Chen et al (US 2016/0343351) and Foerster (US 9,820,004).

Regarding Claims 1 and 11, Reynolds discloses a system (e.g., see Fig. 3; such as a set-top box 44) with corresponding method for dynamically displaying a guide interface element (see Fig. 5b; such as an program guide overlay 70; or Fig. 8; program guide overlay 90), the system comprising memory (see Col 1 lines 40-43; such as memory in a set-top box); input-output (I/O) circuitry (such as input-output (I/O) circuitry to receive instructions from remote control and display program guide on television); and control circuitry (such as processor in the set-top box) configured to receive, via the I/O circuitry while a content asset is being played, an input invoking display of a guide interface element overlaid on the content asset (e.g., see Fig. 5b; or Fig. 8; Col 7 lines 41-55; Col 12 lines 16-28; such as invoking display of an program guide display 70 or VOD program guide 90 during a video play); in response to the input: determine guide data for populating the guide interface element (e.g., see Fig. 5b or Fig. 8; such as determine a play location in the video content for populating the guide interface element); and generate the guide interface element overlaid on the content asset for display (e.g., see Fig. 5b or Fig. 8).
Reynolds is silent about determining, based at least in part on a criticality level of the content asset at a time when the input is received and a characteristic of the guide data including an indicator of an amount of information contained in the guide data, a display duration for the guide interface element based at least in part on a pre-defined duration associated with the indicated amount of information contained in the guide data, the amount of information comprising a number of characters contained in the guide data, a total number of channels contained in the guide data, a total number of time grids contained in the guide data, a total number of content assets contained in the guide data, an amount of graphic elements, or a number of engageable elements; and generating the guide interface element for the determined display duration for display. 
In an analogous art, Chen equally discloses determining, based at least in part on a characteristic of the guide data including an indicator of an amount of information contained in the guide data, a display duration for the guide interface element based at least in part on a pre-defined duration associated with the indicated amount of information contained in the guide data, the amount of information comprising a number of characters contained in the guide data, a total number of channels contained in the guide data, a total number of time grids contained in the guide data, a total number of content assets contained in the guide data, an amount of graphic elements, or a number of engageable elements; and generating the guide interface element for the determined display duration for display; and generating the guide interface element for the determined display duration for display (e.g., see Para 59; a display duration for the guide interface element such as a slide based at least in part on time period can be based on the amount of information displayed in the slide, e.g., the amount of text, symbols, figure area, time duration of video or animation, and/or other information displayed in the slide… Such a variable threshold time period may provide, for example, a greater amount of time to viewers to read a larger amount of information in the slide in contrast to shorter amount of time allocated for a smaller amount of information in the slide). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reynolds to include determining, based at least in part on a characteristic of the guide data including an indicator of an amount of information contained in the guide data, a display duration for the guide interface element based at least in part on a pre-defined duration associated with the indicated amount of information contained in the guide data, the amount of information comprising a number of characters contained in the guide data, a total number of channels contained in the guide data, a total number of time grids contained in the guide data, a total number of content assets contained in the guide data, an amount of graphic elements, or a number of engageable elements; and generating the guide interface element for the determined display duration for display; and generating the guide interface element for the determined display duration for display as taught by Chen to take advantage of automated duration of an overlay display to facilitate more efficient user interface display so as to minimize the interruption of viewing experiences.
Foerster further discloses determining a criticality level of the content asset at a time when the input is received (such as determine a user engagement level); and determining the display duration for the guide interface element also based at least in part on the criticality level (see Col 7 lines 23-65; Col 12 lines 28-55; Col 13 lines 53-61; such as determining the display duration of the overly throughout the optimal segment based on the user engagement score).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Reynolds and Chen to include determining a criticality level of the content asset at a time when the input is received, and determining the display duration for the guide interface element also based at least in part on the criticality level as taught by Foerster to take advantage of known technique of using media characteristics to identify the level of interest.

Regarding Claims 2 and 12, Chen equally discloses the determining, based at least in part on the characteristic of the guide data, the display duration for the guide interface element comprises determining an identifier based at least in part on a type or a value of the characteristic of the guide data (see Para 59; such as determine a quantity of text volume); Chen would further disclose and render querying, a display duration data table storing a plurality of pre-defined time durations corresponding to a plurality of characteristics of the guide data, for a pre-defined time duration based on the determined identifier; and retrieving, from the display duration data table, the pre-defined time duration as the display duration to be obvious (e.g., see Para 102; would be obvious to query a display duration data table during presentation of a slide after a user input one or more predetermined threshold time periods based on user’s preference).

Regarding Claims 3 and 13, Reynolds would disclose and render “wherein the amount of information is the total number of content assets contained in the guide data” to be obvious (see Fig. 5b or Fig. 8).

Regarding Claims 4 and 14, Chen would disclose and render the characteristic of the guide data comprising an indicator of a type of the guide data (see Para 59; such as text), and the method further comprises determining a corresponding type of the guide interface element based on the type of the guide data; and retrieving a pre-defined duration associated with the determined corresponding type of the guide interface element as the display duration to be obvious (e.g., see Para 59; Para 102).

Regarding Claims 6 and 16, Reynolds in view of Foerster would disclose and render wherein the determining the criticality level of the content asset includes obtaining a genre of the content asset to be obvious since the engagement level can e based on user preference such as type of video, i.e., content genre (see Foerster: Col 16 lines 35-47).


6.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al (US 6,563,515), Chen et al (US 2016/0343351) and Foerster (US 9,820,004) as applied to claims 1 and 11 above, and further in view of Parampath et al (US 2019/0075353).

Regarding Claims 7 and 17, Foerster discloses the determining the criticality level of the content asset at a time when the input is received (see Col 7 lines 23-65); determining a content asset and querying a criticality table for a corresponding criticality level based on the content (e.g., see Col 10 lines 59-67) but is silent about determining a genre of the content asset and querying corresponding data based on the genre.
In an analogous art, Parampath discloses analyzing the metadata of the content to determine a genre of the primary content, and retrieving the secondary content from the content provider comprises retrieving the secondary content based on the genre of the primary content (e.g., see Claim 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Reynolds, Chen and Foerster to include determining a genre of the content asset and querying corresponding data based on the genre, as taught by Parampath to take advantage of known technique of using media theme to quickly identify and retrieve relevant topics.   

Allowable Subject Matter
7.	Claims 5, 8, 9, 15, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
8.	Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive. 
In reference to Applicant’s arguments (page 11)
The user engagement described by Foerster is not analogous to the claimed criticality level under the plain and ordinary meaning of these terms. Instead, users may have low engagement with a content asset despite a high criticality level, high engagement with a content asset despite a low criticality level, or any combination of engagement and criticality level. For example, an extremely long content asset may result in low user engagement with latter portions despite those portions including the climax to the story.
Examiner’s response
Examiner respectfully disagrees. Given broadest reasonably interpretation in light of the specification, the user engagement score as disclosed by Forster can be reasonably interpreted as some sort of criticality level since the lower engagement score indicating low level of the interest for the content, thus indicating lower criticality level to the viewer.
In reference to Applicant’s arguments (page 11)
Moreover, in applying Foerster to the claimed "determining, based at least in part on the criticality level . . . , a display duration," the Office Action cites Foerster at col. 8, 11.28-55. However, applying this portion of Foerster requires impermissible hindsight. That is, the applied portion of Foerster speaks only to when to initiate display of the overlay, not a display duration for the overlay
Examiner’s response
Examiner also disagrees. Foerster, as in one embodiment, equally discloses "determining, based at least in part on the criticality level . . . , a display duration" (see Col 13 lines 53-61).

Conclusion
9.	Claims 1-4, 6-7, 11-14 and 16-17 are rejected.
	Claims 5, 8-10, 15 and 18-20 are objected.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
11.	Any inquiry concerning this communication or earlier2016 communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426